Case 1:19-cr-00555-NLH Document 1 Filed 08/08/19 Page 1 of 4 PagelD: 1

Vgom 2019-0493

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Hon. Le /. 4 viz) °
CRIM. NO. /#- s1Ss
2 29 U.S.C. § 501{c)
ROBERT PETER
INFORMATION

The defendant having waived in open court prosecution by indictment,
the United States Attorney for the District of New Jersey charges

1. At all times relevant to this Information:
a. Local 526 of the American Postal Workers Union (“Local 526”) was a "labor
organization" within the meaning of the provisions of Title 29, United States
Code, Sections 152(5), 402(i) and 402(j). Local 526 provides union
representation to its member, in order to advance the economic interest and
improve the working conditions of its members. It represented and admitted to

membership persons employed in post office facilities in southern New Jersey.

b. Local 526 was governed by a Constitution and a set of by-laws which, in
pertinent part, stated that the annual salaries of various officers shall be
disbursed in the following manner: (1) the President shall receive his basic

postal salary, plus $10,316; and (2) the Secretary-Treasurer shall receive his
Case 1:19-cr-00555-NLH Document 1 Filed 08/08/19 Page 2 of 4 PagelD: 2

basic postal salary, plus $5,158.
c. Defendant ROBERT PETER was the Secretary-Treasurer of Local 526 and,
as such, was subject to the rules and regulations of the APWU Constitution
and By-Laws. As Secretary-Treasurer, he was a fiduciary who occupied a
position of trust at Local 526, pursuant to Title 29, United States Code, Section
501(a). As a fiduciary, his duties and obligations were, among others: (1) to
act solely in the interests of the participants of the union; (2) to avoid acting in
his own personal self-interest; (3) to disburse the funds of the union with care
and prudence; and (4) to avoid acting on behalf of any party whose interests
were adverse to the interests of the union.
d. Local 526 had a bank account that was designated as an operating
account from which checks were written to pay for the union's monthly
expenses, such as rent, utilities and credit card expenditures (the “Operating
Account”). Defendant PETER had joint control, with the President, over the
disbursement of funds from the Operating Account.

2. From on or about May 1, 2018 through on or about June 30, 2018,
in Atlantic County, in the District of New Jersey and elsewhere, the defendant,

ROBERT PETER

while an officer and employee, namely Secretary Treasurer, of Local 526 APWU
a labor organization engaged in an industry affecting interstate commerce, did

knowingly and willfully embezzle, steal and unlawfully convert to his own
Case 1:19-cr-00555-NLH Document 1 Filed 08/08/19 Page 3 of 4 PagelD: 3

use money and funds from the Local 526 Operating Account, totaling
approximately $34,500.

In violation of Title 29, United States Code, Section 501(c).

CRAIG CA NITO
UNITED STATES ATTORNEY
Case 1:19-cr-00555-NLH Document 1 Filed 08/08/19 Page 4 of 4 PagelD: 4

 

SCLE-SP9-ELE
AGSHIP MIN ‘MAWMAN
TASNNOD NOLLWDILIT YOINTS

AGTTVAN,O ACVWHD “A

 

AgSaU MAN STAVMAN
‘KONAOLLV SALVLS GALINN
OLINTdaVO SIVaD

 

(9)TOS § ‘O'S “N 62
NOILVANUOANI

 

adildd LAddow

“i.

WOITUHWY FO SHLVYLS GaLINoO

 

AISIIL, MAN JO POLISIGE
JANOYD PLAISIC, $9}BPS Pou

 

*HaEWON ASYO
